Citation Nr: 1204112	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  97-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  He died in February 1966.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 1996 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Newark, New Jersey, which found that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

In April 1998, the Board confirmed the RO's determination that new and material evidence had not been received.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  By a November 1998 Order, the Court, pursuant to a Joint Motion for Remand ("Joint Motion"), vacated the Board's decision and remanded the case for further adjudication by the Board.

In July 1999, the Board remanded the case for additional development.  Thereafter, in August 2005, the Board concluded that, although new and material evidence had been received to reopen the previously denied claim, further development was required with respect to the underlying issue.  Accordingly, the case was remanded for this development.

In August 1997, the appellant testified at a hearing before a Veterans Law Judge.  A transcript of this hearing is of record.  That Judge is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the Veteran's Law Judge who conducted the hearing.  38 C.F.R. § 20.707.  Accordingly, the appellant was afforded the opportunity for a second hearing before the Board, and in June 2007, she testified at a hearing before the undersigned Veterans Law Judge at the Newark, New Jersey RO.  A transcript of this hearing has been associated with the claims folder. 

In September 2007, the Board remanded the appellant's claim for further development, specifically to obtain additional VA treatment reports and a copy of the Veteran's autopsy report.  In April 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  

In August 2010, the Board denied the appellant's claim, finding that service connection for the cause of the Veteran's death was not warranted.  The appellant subsequently appealed the Board's decision to the Court.  In August 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion, requesting that the Court vacate the Board's decision, and that it remand the case for further development and readjudication.  In August 2011, the Court granted the parties' Joint Motion, vacated the Board's decision that denied service connection, and remanded the case to the Board for compliance with directives that were specified in the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1966.  The death certificate shows that the immediate cause of death was crushing injuries of the head, chest and abdomen.  There were no secondary causes listed.  
2.  At the time of his death, the Veteran was service connected for sinusitis with secondary conjunctivitis, and hemorrhoids.

3.  The most probative medical evidence of record does not establish that a disability of service origin, or a service-connected disability, caused or contributed to the Veteran's death, to include as a result of medication prescribed for his sinus disability.

4.  The Veteran was not in receipt of, or entitled to receive, compensation based on total disability for a period of 10 years of more immediately preceding his death, there were no service-connected disabilities that were continuously rated totally disabling for a period of at least five years from the date of discharge, and he was not a former prisoner of war.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in, or aggravated by active military service, to include a medication prescribed for a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

On March 3, 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In essence, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  

In addition, during the pendency of this appeal, the Court issued a decision stating that, in general, 38 U.S.C.A. § 5103(a) notice for Dependency Indemnity and Compensation ("DIC") benefits based on service connection for the cause of death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Rather, the Court held that, while VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the notice letter should be "tailored," and must respond to the particulars of the application submitted.  Id.  

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a Statement of the Case ("SOC") or SSOC.  Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Here, although the evidence reveals that the appellant was not provided with adequate VCAA notice prior to the initial adjudication of her claim, a subsequent January 2005 letter advised her of the evidence and information necessary to substantiate a DIC claim based on a previously service-connected condition, specifically indicating that to support a claim for DIC benefits, the evidence must show that the veteran died while on active duty, or that the veteran died from a service-connected injury or disease.  The Board acknowledges, however, that the letter did not advise the appellant of the conditions the Veteran was service connected for at the time of his death, or the evidence required to substantiate a DIC claim based on a condition not yet service connected.

In this case, however, the Board finds that any notice errors did not affect the essential fairness of the adjudication.  SSOCs issued in April 2005 and April 2006 notified the appellant of the applicable regulations, to include 38 C.F.R. § 3.312, which specifically addresses both principal and contributory causes of death.  A review of the record further shows that the appellant had actual knowledge of how to substantiate her claim, as she presented testimony during two separate hearings before the Board, and submitted medical treatise information regarding the potential side-effects of the Veteran's medication.  As she has shown actual knowledge of how to substantiate a claim on that basis, any error with regard to proper notice is non-prejudicial, and a remand of the appellant's case for issuance of a new VCAA letter is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board notes that the appellant was given appropriate notice according to Dingess in a July 2006 letter.  This letter advised her of how VA assigns the disability rating and effective date elements of a claim.  To the extent there was any error in the timing of such notice, since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned, in regard to this matter, are rendered moot.  See Dingess/Hartman v. Nicholson, supra.


      b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment records, relevant post-service treatment records, and providing a VA examination or opinion when warranted.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

The Board concludes that VA's duty to assist has been satisfied in this case.  Of record are the Veteran's service treatment reports, a post-service VA outpatient examination report dated April 1959, his death certificate, an autopsy report from the Dade County, Florida, medical examiner's office, and an April 2010 medical evaluation report from a VA physician who provided an opinion regarding the cause of the Veteran's death.  The claims folder also contains the appellant's personal statements and testimony in support of her claim.  

The Board notes that the appellant also contends that the Veteran was treated at the Coral Gables, Florida VA Medical Center ("VAMC") from 1954 to 1966, and that these treatment records would purportedly show that he had been prescribed Chlor-Trimeton by a VA provider for his service-connected chronic sinusitis, which she further alleges contributed to his death.  In this regard, the Board notes that records created by VA are considered constructively of record and should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

With regard to the appellant's contention that the medication allegedly prescribed for the Veteran's sinus disorder caused or contributed to his death, the Board notes that the VA physician who provided the April 2010 medical opinion specifically addressed this theory.  He discussed the Dade County medical examiner's report, as well as the Veteran's medical history and what side effects, if any, the medication he was purportedly taking to control the symptoms of his sinusitis would have had.  His conclusion that the Veteran's death was not related to service or a service-connected disability, to include the medication used to treat his sinusitis, but was more likely than not due to his high blood alcohol level, was supported by a detailed analysis and rationale, based on sound medical principles.  Accordingly, the Board finds that this opinion is adequate upon which to base a decision in this case.

As noted above, in September 2007, the Board remanded the appellant's claim, in part to search for the Veteran's VAMC treatment reports.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts only if it concludes that the records sought do not exist, or that further efforts to obtain such records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.   In this case, the claims folder shows that, although the Newark RO made at least four (4) attempts to obtain the Veteran's VAMC treatment records, the Miami, Florida, VAMC responded that it was unable to locate these records.  As it appears these records no longer exist, any further efforts at obtaining the reports would be futile.  Moreover, as will be described in greater detail below, even if such records were located, based on the VA examiner's opinion that the Veteran's death from crushing injuries in a motor vehicle accident ("MVA") was the result of alcohol and was neither caused by, nor related to, his use of Chlor-Trimeton, a finding that he was in fact using such medication would not be relevant to the appellant's claim.  As such, the Board finds that no further development is necessary.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of her claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) ("Mayfield IV").  Accordingly, the Board will proceed to a decision on the merits.

II.  Laws & Regulations

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2011).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2011).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

III.  Analysis

The Veteran's death certificate shows that he died in February 1966, as a result of crushing injuries to the head, chest and abdomen; there were no secondary causes.  The autopsy report indicates that he was driving a 1965 Corvette automobile when he apparently lost control of the vehicle, ran off the roadway and struck a tree.  The probable manner of death is listed as "accident."  The report also shows that a toxicology report revealed that, at the time of his death, the Veteran's blood ethanol (drinking alcohol) level was 0.16 percent.  

As noted above, the appellant contends that, at the time of his death, the Veteran was taking Chlor-Trimeton, an antihistamine she says was prescribed for his service-connected chronic sinusitis, that caused unintended side effects, such as drowsiness, which resulted in "stupor at the wheel," and subsequently contributed to his death from an MVA.  Appellant's brief, May 2007.  Specifically, she avers that the VA physician/health care provider who prescribed such medication failed to warn her husband of such possible side effects, including failing to advise him against driving while taking the medication.  In support of her claim, she has submitted copies of internet articles and other treatise information discussing the side effects of this medicine, and a VA "Authorization to Report Voucher for Mileage Allowance" form, issued by the VAMC in Coral Gables, noting that the form "must be completed before further medication can be mailed."  There is no information on the form, however, that specifically indicates the name or type of medication that was allegedly being dispensed to the Veteran. 

As an initial matter, the Board notes that, under VA laws and regulations, when a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002).  The statute establishes that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation.  Under the statute, the proximate cause of death must also be an event not reasonably foreseeable.  Id.  To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination, and that the veteran has an additional disability or died, does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  In addition, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative, in compliance with 38 C.F.R. § 17.32 (2011).

In claims of entitlement to service connection for the cause of the veteran's death, however, the issue of negligence in the prescribing of medication is irrelevant if the medication was prescribed for a service-connected disability.  In essence, if it was found that a medication prescribed for a service-connected disability caused or contributed to the veteran's death, an award of service connection for the cause of death would be warranted regardless of whether there was a finding of negligence, carelessness, or some other fault on the part of VA in prescribing the medication.  Therefore, in the remainder of this discussion, the Board will focus on the issue of causation and no decision on the purported § 1151 issue will be made as the latter imposes a greater burden of proof on the claimant.

Review of the claims folder reveals that, in a June 1954 rating decision, the Veteran was granted service connection for sinusitis with secondary conjunctivitis, evaluated as 30 percent disabling effective February 3, 1954, based on a finding that he had been diagnosed with maxillary sinusitis during service.  In the same rating decision, he was also granted service connection for hemorrhoids.  A VA outpatient examination report, dated April 1959, shows that he was seen at the Coral Gables VAMC for complaints of nasal congestion, drowsiness and headaches, for which he took daily doses of the antihistamine, pyribenzamine.  He was diagnosed with infectious allergy, nasal and conjunctival, and sinusitis, chronic, allergic.  As previously stated, the claims folder contains no additional treatment reports for the Veteran.  

As noted above, the report from the medical examiner states that, on a night in February 1966, at approximately 11:20PM, the Veteran apparently lost control of his vehicle, ran off the road and struck a tree, causing crushing injuries to the head, chest and abdomen that resulted in his death.  The toxicology report shows that he had a blood ethanol level of 0.16 percent.  Additional tests for methanol, acid basic scan and carbon monoxide were negative.  

In April 2010, pursuant to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, a VA physician examiner reviewed the Veteran's claims folder, including his service treatment reports, the April 1954 VAMC outpatient examination report, the death certificate and the February 1966 autopsy report.  The examiner noted that the treatment reports of record showed that the Veteran had a history of sinus problems beginning in December 1951, and had been treated intermittently with antibiotics, antihistamines and nasal decongestants.  It was noted that his subjective symptoms of severe headaches, nasal congestion and mucopurulent nasal discharge were only modified by this treatment.  The examiner also reviewed the transcripts of the appellant's August 1997 and June 2007 hearings before the Board, in which she testified that the Veteran had received outpatient treatment at the VAMC and had been taking antihistamines and decongestants for approximately 12-14 years at the time of his death.  The appellant also recounted the events that took place on the night of her husband's death.  She reported that, during the early part of the evening, the Veteran had left home to attend a dinner with some business associates.  She said that, later that night, he telephoned her and said that he was very tired, but would be home shortly.  She noted that, although she advised him to not to drive and to lie down and come home the following morning, he ignored her advice and attempted to drive home; she added that she did not know whether he had been drinking that night.  Shortly thereafter, she learned that the Veteran had been killed in an MVA.  

The examiner concluded that, based on his review of the evidence, the most likely cause of the Veteran's death from the injuries sustained in the MVA (i.e., the cause of the MVA itself) was his alcohol consumption, resulting in a blood alcohol level of 0.16 percent at the time of the accident.  He observed that, following military service, the Veteran had had a long-standing history of sinusitis and had been familiar with the side effects of antihistamines, such as drowsiness, as he had been taking them from approximately 1951 or 1952 to 1966.  He further observed that there is evidence in the medical literature, which states that tolerance to the sedative effects of antihistamines like Chlor-Trimeton develops by the fourth day of use, which means that drowsiness is no longer a side effect of the medication.  Moreover, he stated that it is the usual medical practice of physicians and nurses to alert and advise patients not to drive, drink or operate any machinery while on antihistamines and/or decongestants, and that patients are also generally advised to avoid alcohol when they are on medications and particularly not to indulge in excess alcohol consumption.  In this regard, he observed that, at the time of his death, the Veteran's Chlor-Trimeton would not have been a new medication, such that he would have been unaware of its side effects.  Rather, he pointed out that, in spite of being on antihistamines, the Veteran was going about his usual work/business/profession, including driving, and his daily activities of life before the MVA.  Based on these findings, the examiner concluded that it was unlikely that the Veteran had drowsiness from chronic use of antihistamine medications.  Rather, he opined that, unfortunately, the Veteran chose to make the wrong decision of driving his motor vehicle under the influence of alcohol.  In addition, he found that it was less likely than not that the Veteran's use of antihistamines secondarily caused or contributed substantially or materially to the MVA, which resulted in his death.  Finally, he opined that the Veteran's death was not due to the fault, negligence, carelessness, lack of proper skill, or error in judgment on the part of any VA medical personnel or treatment.

As noted above, in addition to the medical evidence of record, the claims folder also contains transcripts from the appellant's 1997 and 2007 hearings before the Board.  During the June 2007 hearing, she testified that, although the Veteran routinely took multiple doses of his antihistamine medication on a daily basis, he drove his automobile regularly.  She also said that she routinely rode along with him and did not notice his having any difficulties or problems while driving.  When asked whether she had ever observed her husband drink alcohol while also taking the medication, she said "[p]robably because he took it all the time, so I don't know ... whether he would not take a drink [while also taking] Chlor-Trimeton...." 

The claims folder also contains a medical evaluation/opinion from a private physician, Dr. David Shulkin, dated May 2007.  In his report, Dr. Shulkin first noted that he had reviewed the Veteran's "records and documentation from the Department of Veterans Affairs that was [sic] provided to me," adding that "[a]ccording to the documentation that I reviewed in this case[,] it states that he lost control of his car and struck a tree."  While he did not specifically indicate which VA evidence he had reviewed, Dr. Shulkin referred to the transcript of the appellant's August 1997 hearing before the Board, noting that, according to the appellant, the Veteran had been taking Chlor-trimeton, distributed by VA, "for years" and took as many as 4-5 tablets per day.  He then cited several studies, which discussed the effects of Chlor-trimeton and other "type I" antihistamines on human physiology and functioning, in which the authors concluded that these medications showed significant impairment on driving function.  Based on this evidence, Dr. Shulkin opined that "it is likely that this medication may have impaired [the Veteran's] ability to drive safely.  Therefore, it is my opinion, within a reasonable degree of medical certainty[,] that his cause of death was aggravated or in part due to a service connected condition."  (emphasis added).  Finally, in the last part of the evaluation form, Dr. Shulkin was asked to check the most appropriate box to describe his conclusion concerning the cause of the Veteran's death.  Without further explanation, he checked the box that read "[a]lthough probably a condition that pre-existed military service, the condition was probably aggravated or worsened by service connected trauma or environmental conditions."  

As noted above, although Dr. Shulkin specifically stated that he had reviewed the appellant's 1997 Board hearing transcript, it appears, however, that he failed to review the most significant records pertaining to this case, namely, the Veteran's death certificate and autopsy report from the Dade County medical examiner.  As previously noted, VA regulations provide that the issue of entitlement to service connection for the cause of a veteran's death will be "determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports."  38 C.F.R. § 3.312(a) (emphasis added).  In this case, as stated above, the autopsy report reveals that, at the time of the accident, the Veteran's blood alcohol level was 0.16 percent, a fact completely overlooked and apparently entirely unknown to Dr. Shulkin.  It also appears that he failed to review the transcript for the appellant's June 2007 Board hearing, during which, as discussed above, the appellant stated that she had probably observed her husband use alcohol while taking his antihistamine medication.  

IV.  Conclusion

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board must also make judgments as to the credibility of testimony, as well as of various medical opinions.  In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Having reviewed the complete evidence of record, the Board concludes that the most probative evidence fails to support the appellant's contention that the Veteran's death was related to service or a service-connected disability.  Instead, the Board finds the VA examiner's report, based in substantive part on the medical examiner's report, to be the most probative evidence regarding the cause of the Veteran's death.  

As previously discussed, the VA examiner concluded that the most likely cause of the Veteran's MVA was his alcohol consumption, confirmed by a blood alcohol level of 0.16 percent at the time of the accident.  He further found that, because the Veteran had been taking antihistamines regularly for as many as 14 years at the time of his death, he would have built up a tolerance to the drug and would no longer have been subject to the sedating effects of the medication.  His opinion was decided with the exercise of sound judgment after a careful analysis of all the facts and circumstances surrounding the Veteran's death, including the autopsy report, as well as the complete claims folder.  See 38 C.F.R. § 3.312(a).  The Board's decision in this regard considers the appellant's purported theory of secondary service connection.  In deciding herein that the service-connected sinusitis did not play a causal role in the cause of the Veteran's death, the Board has also considered whether medication prescribed for the service-connected sinusitis with secondary conjunctivitis, or its associated symptoms, caused or substantially or materially contributed to his death.  As discussed herein, in fact, the role of a prescribed antihistamine is the primary focus of the Board's decision herein.  In addition, there is no competent evidence to suggest that the Veteran's death was caused or related to his service-connected hemorrhoids.

With regard to the medical opinion of Dr. Shulkin, the Board notes that, while professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a veteran or claimant.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  In this case, as noted above, there is no indication in his report that Dr. Shulkin ever reviewed the Veteran's autopsy report or death certificate, which clearly noted that he had a very high blood alcohol level at the time of the accident.  Rather, his opinion that "it is likely" that the Veteran's medication "may have impaired his ability to drive safely" was based largely on academic studies unrelated to the actual facts known about the Veteran's death, as well as incomplete facts.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (a medical article or treatise can provide support to a claim, but that it must be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  As such, the Board finds his opinion to be of little probative value.  

In addition to the medical evidence, the Board has also considered the statements and testimony of the appellant, as well as the evidence she presented in support of her claim.  In this regard, the Board certainly finds that the appellant is competent to offer evidence as to facts within her personal knowledge, such as observable symptoms of the Veteran's disability prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Moreover, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking a death from a MVA to a medication prescribed for sinusitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and a service-connected disability.  Furthermore, the Board notes that the appellant was not present at the time of the Veteran's MVA and, thus, is unable to offer testimony as to the specific circumstances surrounding his tragic death.  In contrast, the VA examiner took into account the detailed findings of the medical examiner, who performed an autopsy, which revealed the severe bodily injuries that the Veteran sustained in the MVA, as well as his high blood alcohol level.  

Moreover, despite the contention of the appellant's attorney, who claimed that the autopsy was incomplete because the medical examiner failed to test the Veteran's blood for the presence of antihistamines or other drugs, the VA examiner found that, even assuming that he had taken Chlor-Trimeton on the day of his death, the Veteran would have no longer been subject to its sedating effects.  In this regard, the Board also notes that neither the appellant, nor VA adjudicators, are medical professionals, and thus are not competent to request that a veteran undergo any medical tests or studies.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  Furthermore, despite the appellant's contention that a VA provider was negligent in not warning the Veteran about the side effects of the medication and/or failed to warn him about the dangers of using the medication with alcohol, as noted above, in claims of entitlement to service connection for the cause of a veteran's death, the issue of negligence in the prescribing of medication is irrelevant if the medication was prescribed for a service-connected disability, and the only issue is whether the medication caused or contributed to his or her death.  In this case, the most probative evidence of record shows, assuming arguendo, that if the Veteran was taking prescribed antihistamine medication to treat his chronic sinusitis, it neither caused nor contributed to his death.  The Board finds the April 2010 VA opinion to be the most probative evidence of record.

Finally, the Board notes that it has also considered the internet articles and prescription warnings and other evidence submitted by the appellant in support of her claim.  These documents list various possible side-effects of the Veteran's medication, including dizziness and drowsiness.  However, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence as to the circumstances surrounding the Veteran's death.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Although the Board is genuinely sympathetic to the appellant's loss, the Board concludes that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


